PER CURIAM:
Woodrow B. Thompson, III, appeals the district court’s order denying his motion to remand all federal and state employment discrimination claims to state court. We review de novo the district court’s denial of the motion to remand. See Moffitt v. Residential Funding, Co., LLC, 604 F.3d 156, 159 (4th Cir.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thompson v. Nova-pro Risk Solutions, LP, No. l:09-cv01755-WDQ, 2009 WL 4884517 (D.Md. Dec. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.AFFIRMED